Appeal Dismissed and Memorandum Opinion filed December 6, 2022.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-22-00758-CV

                         ROSALYN C. LEE, Appellant

                                        V.

                MEMORIAL HERMAN HOSPITAL, Appellee

                   On Appeal from the 333rd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2021-06525


                         MEMORANDUM OPINION

      This is an attempted appeal from a judgment signed June 17, 2022
dismissing a case for want of prosecution. Appellant filed a timely motion to
reinstate the case on July 16, 2022. Appellant’s notice of appeal was filed October
19, 2012.

      When appellant has filed a timely post-judgment motion, the notice of
appeal must be filed within 90 days after the date the judgment is signed. See Tex.
R. App. P. 26.1(a).

      Appellant’s notice of appeal was not filed timely. A motion for extension of
time is necessarily implied when an appellant, acting in good faith, files a notice of
appeal beyond the time allowed by Texas Rule of Appellate Procedure 26.1, but
within the 15-day grace period provided by Rule 26.3 for filing a motion for
extension of time. See Verburgt v. Dorner, 959 S.W.2d 615, 617–18 (1997)
(construing the predecessor to Rule 26). Appellant’s notice of appeal was not filed
within the 15-day period provided by Texas Rule of Appellate Procedure 26.3.

      On November 2, 2022, notification was transmitted to all parties the appeal
was subject to dismissal without further notice for want of jurisdiction. See Tex. R.
App. P. 42.3(a). Appellant filed no response.

      Accordingly, the appeal is ordered dismissed.
                                                PER CURIAM

Panel consists of Chief Justice Christopher and Justices Bourliot and Wilson.




                                          2